Appeal by defendant from a judgment of the County Court, Suffolk County, rendered October 14, 1968, convicting him of assault in the second degree (two counts), upon a jury verdict, and imposing sentence. Judgment reversed, on the law and in the interests of justice, and new trial ordered. The findings of fact below have not been considered. In our opinion, under the circumstances of this case, the improper comments by the prosecutor during summation were of such a prejudicial nature as to warrant a new trial (People v. Jackson, 7 N Y 2d 142; People v. Lovello, 1 N Y 2d 436, 439; People v. Smith, 26 A D 2d 588). Beldock, P. J., Christ, Brennan, Rabin and Kleinfeld, JJ., concur.